      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEUTSCHE BANK SECURITIES INC.,

                        Plaintiff,

                        v.                                 OPINION AND ORDER

 KINGATE GLOBAL FUND LTD. and KINGATE                         19 Civ. 10823 (ER)
 EURO FUND LTD.,

                        Defendants.


Ramos, D.J.:

       Deutsche Bank Securities Inc. (“Deutsche Bank”) brings this action against

Kingate Global Fund Ltd. and Kingate Euro Fund Ltd. (together, the “Funds”) for breach

of contract and related claims. Doc. 1. Now pending before the Court is the Funds’

motion to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Doc. 22. For the reasons set forth below, the motion is denied.

I.     Factual Background

       A.      Background Circumstances

       The Funds are investment funds incorporated in the British Virgin Islands that

raise capital through customer subscription in its shares. Doc. 1 at ¶¶ 7-8. The Funds

acted as feeder funds for, and invested $1.6 billion in, Bernie L. Madoff Investment

Securities LLC (“BLMIS”). Id. at ¶ 11. In December 2008, Bernie Madoff confessed

that BLMIS was a Ponzi scheme. Id. at ¶ 11. In a nutshell, the scheme worked as

follows:
      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 2 of 25




       Madoff claimed he was investing BLMIS’s customers’ funds in stocks and
       then hedging with option trades. In reality, Madoff never invested any of
       the funds. Instead, BLMIS generated fictitious account statements
       reflecting trades that were never actually completed and profits that were
       never actually generated. Because BLMIS was not actually generating
       profit, it paid customers who withdrew funds with the proceeds of other
       customers’ investments. Eventually, BLMIS was unable to meet its
       customers’ demands for withdrawals, and the scheme collapsed.

Sec. Inv. Prot. Corp. v. BLMIS, 598 B.R. 102, 106 (S.D.N.Y. 2019) (citing In re

BLMIS, 739 F. App’x 679, 681 (2d Cir. 2018)). Following Madoff’s confession,

BLMIS was placed in a Securities Investor Protection Act proceeding (the “SIPA

Proceeding”) overseen by a trustee, Irving Picard (the “Trustee”). Id. at ¶¶ 2, 12.

       The Funds brought customer claims for assets recovered by the Trustee on behalf

of the Madoff Estate (the “Customer Claims”). Id. at ¶ 14. The Funds also raised

remission claims with any forfeiture fund, including the forfeiture fund established by the

Department of Justice (“DOJ Forfeiture Fund”), to distribute funds to victims of

Madoff’s scheme (the “Remission Claims” and, together with the Customer Claims, the

“Claims”). Id.

       On April 17, 2009, the Trustee commenced an adversary proceeding against the

Funds, Picard v. Kingate Global Fund, Ltd. et al., Adv. Pro. No. 09-1161 (BRL) (Bankr.

S.D.N.Y. Apr. 17, 2009) (the “Adversary Proceeding”). Id. at ¶ 13. The Trustee alleged

that the Funds had actual notice of Madoff’s fraud. Id. The Trustee sought return of $1

billion and preclusion of the Funds’ Customer Claims. Id.

       Shortly thereafter on May 6, 2009, the Funds began liquidation proceedings in the

Commercial Division of the High Court, British Virgin Islands (“BVI Court”) and in




                                             2
         Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 3 of 25




Bermuda. 1 Id. at ¶¶ 3, 15, 71. The BVI Court appointed William Tacon and Richard

Fogerty as liquidators (the “Liquidators”). Id. at ¶ 15.

          In approximately April 2011, the Funds solicited bids for their Claims against the

Madoff Estate. 2 Doc. 1 at ¶ 16. Deutsche Bank submitted a formal bid, which specified

that Deutsche Bank would only purchase allowed Claims. Id. at ¶ 17. Under the terms of

Deutsche Bank’s bid letter (the “Bid Letter”), allowed means

          a valid, enforceable, liquidated, non-contingent, undisputed, unavoidable,
          and unsubordinated claim that is not subject to any actual or potential
          avoidance, reduction, set-off, offset, recoupment, recharacterization,
          subordination (whether equitable, contractual or otherwise, and whether
          pursuant to Section 510(c) of the United States Bankruptcy Code or
          otherwise), counterclaim, cross-claim, defenses, disallowance (whether
          under sections 502(b), (d), or (e) of the United States Bankruptcy Code or
          otherwise), impairment, objection, or any other challenges under any
          applicable law, whether foreign or domestic.

Id. Because the Adversary Proceeding sought to disallow the Funds’ Customer Claims,

Deutsche Bank’s bid was therefore conditioned on a resolution of the Adversary

Proceeding that allowed the Funds’ Customer Claims to proceed. Id. The Bid Letter

further listed as a condition precedent

          receipt of evidence, to [Deutsche Bank]’s satisfaction, that, except with
          respect to any funding obligations of [Deutsche Bank] with respect to the
          Claims, all of [the Funds’] obligations under the Settlement Agreement
          have been fully performed and satisfied[.]

Doc. 23-4 at 12. Ultimately, the Funds selected a competing bid. Doc. 1 at ¶ 18.




1
    Deutsche Bank never identifies the Bermuda court hearing their liquidation proceeding.
2
  As Chief Judge McMahon has explained, “There is a market for the purchase and sale of claims held by
creditors against debtors in bankruptcy.” Bear Stearns Inv. Prods., Inc. v. Hitachi Auto. Prods. (USA), Inc.,
401 B.R. 598, 604 (S.D.N.Y. 2009). The “trade claim industry” or “trade claim market” involves a
purchaser buying a claim at a percentage of the claim’s value and “betting that he is paying less for the
claim than will ultimately be paid out by the bankruptcy court, or that he can sell it to a third party for a
higher price prior to the confirmation of the liquidation plan in the bankruptcy court.” Id.


                                                      3
       Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 4 of 25




         B.       Early Negotiations Memorialized in Writing

         When the competing bid fell through, the Funds reengaged with Deutsche Bank.

Doc. 1 at ¶ 18. On August 18, 2011 3, Deutsche Bank sent a draft purchase and sale

agreement (“PSA”) to the Funds which stated that, as part of the Funds’ “Representations

and Warranties,” the Claims would be “Allowed against the Debtor in the amounts set

forth in the Settlement Agreement” with the Trustee and defined allowed as it had been

defined in Deutsche Bank’s Bid Letter (“August 18 PSA”). Id. at ¶ 19; Doc. 23-6 at §

8(i). Under the “Conditions Precedent” section, the August 18 PSA provided that the

Funds’ “representations and warranties in this Agreement shall be true and correct as of

the Funding Date[.]” Doc. 23-6 at § 7(b)(i). The August 18 PSA further required as a

condition precedent that Deutsche Bank “shall fund: (A) that portion of the Purchase

Price necessary to satisfy the Funding Obligations directly to the Trustee[.]” Id. at §

7(d)(i). The August 18 PSA included an outside date after which point Deutsche Bank

could terminate the deal upon written notice if the funding date had yet to occur, and a

merger clause. Id. at §§ 6(a), 25.

         On August 23, 2011, the Funds returned a revised draft PSA leaving the definition

of allowed unchanged, and promising “The Claims are allowed against [BLMIS] in the

amounts set forth in the Settlement Agreement (the ‘Settlement Amount’ in accordance

with the Net Investment Method and the Last Statement Method, inclusive of any and all

Funding Obligations” (“August 23 PSA”). Doc. 1 at ¶ 20. The August 23 PSA

continued to require as conditions precedent that the Funds fulfill their representations

and warranties, including that the Claims be allowed, and that Deutsche Bank fund “that


3
  The complaint lists the date of the first draft PSA as August 16, 2011, but the Funds’ submissions
confirm that it was actually circulated on August 18, 2011. Docs. 1 at ¶ 19; 23-5.


                                                     4
      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 5 of 25




portion of the Purchase Price necessary to satisfy the Funding Obligations directly to the

Trustee[.]” Doc. 23-8 at §§ 7(b)(i), 7(d)(i), 8(h). Just as the August 18 PSA had, the

August 23 PSA also contained an outside date and a merger clause. Id. at §§ 6(a), 25.

       On August 24, 2011, Deutsche Bank and the Funds executed a confirmation letter

explaining the terms of the sale (the “Confirmation Letter”). Docs. 1 at ¶ 21; 1-1. The

Confirmation Letter begins, “Please accept this letter . . . as confirmation of [the Funds’]

firm, irrevocable and binding agreement . . . to sell the Claims (defined below) at the

Purchase Rate (defined below) to” Deutsche Bank. Doc. 1-1 at 1. The Claims are

defined as a Global Claim and a Euro Claim, which were both comprised, in relevant

part, of “all right, title and interest, whether legal, equitable or otherwise, in the Allowed

claim . . . against” BLMIS. Id. Allowed is again defined as it was in the bid letter. Id. at

1 n.1. The Purchase Rate is defined as 66%. Id. at 2. The Confirmation Letter further

confirms that the Funds “shall cease any and all discussions or negotiations with other

potential purchasers and will not solicit any other bids and will not respond in any way to

any solicitation with respect to the Claims.” Id. The Confirmation Letter also states that

Deutsche Bank “shall be the sole purchaser of the Claims[.]” Id. Finally, the

Confirmation Letter stipulates that, “[t]he Transaction is subject to execution of a

Purchase and Sale Agreement (governed by New York law) in a form that is reasonably

and mutually agreed between Seller and Buyer and which Seller and Buyer shall

negotiate in good faith.” Id. The Confirmation Letter did not include a merger clause, or

an outside date. Id.

       The following day, Deutsche Bank returned a third draft of the PSA (“August 25

PSA”). Doc. 1 at 20 n.2. The August 25 PSA continued to define allowed in the same




                                               5
        Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 6 of 25




way as the Bid Letter had, and included an outside date and a merger clause. Doc. 23-10

at Annex A, §2, §§ 6(a), 25. The August 25 PSA also continued to commit the Funds to

fulfilling their representations and warranties, including that the Claims be allowed, as a

condition precedent to the transaction. Id. at §§ 7(b)(i), 8(h). In this draft, however, the

provision that Deutsche Bank fund a “portion of the Purchase Price necessary to satisfy

the Funding Obligations directly to the Trustee” was removed from the conditions

precedent section and placed in the “Purchase, Sale, and Participation” section. Id. at §

3(b).

         C.     The Breakdown of the Relationship between Deutsche Bank and the
                Funds

         In September 2011, the Funds were engaged in negotiations with the Trustee to

resolve the Adversary Proceeding. Doc. 1 at ¶ 28. Deutsche Bank requested the right to

review and consent to any proposed settlement between the Funds and the Trustee, as

well as reasonable accommodations, including being a third-party beneficiary, and

specification that the Remission Claims would be allowed. Id.

         On December 21, 2011, the Funds filed a complaint against Deutsche Bank

seeking declaratory judgment that the Confirmation Letter was “firm, irrevocable and

binding” on Deutsche Bank to purchase the Claims. Id. at ¶ 30; Kingate Global Fund

Ltd. v. Deutsche Bank, No. 11 Civ. 9364 (DAB) (S.D.N.Y. Dec. 21, 2011) (the “2011

Action”). On January 11, 2012, Deutsche Bank filed its answer in the 2011 Action and

asserted a counterclaim for declaratory judgment that the Confirmation Letter did not

bind Deutsche Bank to purchase any of the Funds’ Claims until they were allowed. Doc.

1 at ¶ 31. In particular, Deutsche Bank alleged that “[a]ny sale of [the Funds’] claims is

predicated on the Funds’ successful settlement of the lawsuit brought by [the Trustee]”



                                              6
      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 7 of 25




and that the Funds “would have no claims to sell to [Deutsche Bank] unless . . . [they]

achieved a settlement with the” Trustee. Doc. 23-3 at ¶ 5. Following a conference on

April 12, 2012, the 2011 Action was stayed pending continued negotiations between

Deutsche Bank, the Funds, and the Trustee to resolve the Adversary Proceeding. Doc. 1

at ¶ 33.

           On May 1, 2012, Deutsche Bank informed the Funds that it wished to finalize the

transaction and warned that any resolution of the Adversary Proceeding that blocked the

transaction would violate the Confirmation Letter and run contrary to the justification for

the stay in the 2011 action. Id. at ¶ 34. On May 4, 2012, the Funds responded that

Deutsche Bank “is bound by the [Confirmation Letter] to purchase the Claims.” Id. at ¶

35.

           On June 1, 2012, the Funds’ request to extend the stay of the 2011 Action pending

resolution of the Adversary Proceeding was granted. Id. at ¶ 36. On July 10, 2012, the

Funds proposed dismissal of the 2011 Action to Deutsche Bank. Id. at ¶ 37. On July 17,

2012, Deutsche Bank responded that dismissal was “premature” because negotiations to

close the transaction were still ongoing. Id. at ¶ 38.

           From late 2012 through early 2013, Deutsche Bank and the Funds exchanged

drafts of the PSA and proposed settlement agreement between the Trustee and the Funds.

Id. at ¶ 40. Negotiations were not successful because it was still unclear whether the

Funds would be able to recover on the Remission Claims or if the Claims would be

allowed. Id.

           On November 22, 2013, the Funds again asked Deutsche Bank to discontinue the

2011 Action in light of DOJ guidance that feeder funds would not receive distributions




                                               7
      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 8 of 25




from the DOJ Forfeiture Fund. Id. at ¶ 41. On December 6, 2013, Deutsche Bank

responded, taking the position that the Confirmation Letter was still in full effect. Id. at ¶

42. The Funds did not challenge Deutsche Bank’s position.4 Id. at ¶ 43. On January 2,

2014, the parties voluntarily dismissed the 2011 Action pursuant to Rules 41(a)(1)(A)(ii)

and 41(c) of the Federal Rules of Civil Procedure. Id. at ¶ 46; 2011 Action, Dkt. 18.

        On August 11, 2015, the Funds’ motion to dismiss the Adversary Proceeding was

granted in part and denied in part. Doc. 1 at ¶ 53. That same day, the Trustee indicated

interest in settling the Adversary Proceeding and the next day, Liquidators agreed to

consider mediation. Id. at ¶¶ 54-55. On July 21, 2016, while Deutsche Bank and the

Funds discussed settlement of the Adversary Proceeding, Deutsche Bank emphasized its

continuing expectation to buy allowed Claims under the Confirmation Letter and the

Funds did not dispute Deutsche Bank’s expectation. Id. at ¶ 58. Deutsche Bank

communicated with the Funds or the Liquidators regarding the status of the Adversary

Proceeding eight times between December 2016 and September 2018. Id. at ¶ 59. At

these times, neither the Funds nor the Liquidators disclaimed their obligations under the

Confirmation Letter. Id.

        On June 17, 2018, Deutsche Bank learned of a potential mediation to resolve the

Adversary Proceeding and asked to participate. Id. at ¶ 60. The Funds agreed to consider

Deutsche Bank’s request and assured Deutsche Bank that any mediation would benefit all

parties. Id. On September 26, 2018, the Liquidators informed Deutsche Bank that they

wished to resolve any mediation at the same time they resolved Deutsche Bank’s claims




4
 To the extent the Remission Claims becoming allowed was a condition precedent to the Confirmation
Letter, Deutsche Bank agreed to waive that condition. Id.


                                                  8
      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 9 of 25




related to the Confirmation Letter. Id. The Funds continued to update Deutsche Bank

regarding the proposed mediation through at least November 2018. Id. at ¶ 61.

       In approximately May 2019, Deutsche Bank learned that the Funds were coming

near to holding a mediation in the Adversary Proceeding and had not contacted Deutsche

Bank. Id. at ¶ 64. Deutsche Bank immediately offered to participate in the mediation,

but, on May 16, 2019, the Funds informed Deutsche Bank that they no longer considered

the Confirmation Letter binding because a PSA had never been finalized. Id. at ¶¶ 65-66.

       On June 4, 2019, Deutsche Bank wrote to the Funds explaining that the Funds had

never before claimed that the Confirmation Letter was not binding, and had in fact

brought the 2011 Action seeking declaratory judgment that it is binding. Id. at ¶ 67.

That same month, the Funds cut off communication with Deutsche Bank and agreed to

settle the Adversary Proceeding with the Trustee. Id. at ¶¶ 69-70.

       On or about June 26, 2019, the Funds entered a settlement agreement with the

Trustee to resolve the Adversary Proceeding (the “Settlement Agreement”). Id. at ¶ 70.

The Settlement Agreement provided the Funds with the Customer Claims, which were

now allowed, and permitted the Funds to transfer them. Id. On August 6, 2019, the

Bankruptcy Court approved the Settlement Agreement. Id. at ¶ 71. The BVI and

Bermuda Courts overseeing liquidation of the Funds also approved the Settlement

Agreement. Id.

       On September 5, 2019, the Funds filed a verified petition pursuant to Chapter 15

seeking recognition of the BVI insolvency proceedings in the United States Bankruptcy

Court for the Southern District of New York. Id. at ¶ 72; In re Kingate Global Fund,

Ltd., No. 19-12853 (DSJ) (Bankr. S.D.N.Y. Sept. 5, 2019) (the “Chapter 15




                                            9
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 10 of 25




Proceeding”). In their verified petition, the Funds alleged that Deutsche Bank “may now

attempt to resurrect the [Confirmation Letter], based on the increase in value of [the

Funds’] Customer Claims.” Doc. 27-3 at ¶ 29. On October 1, 2019, Deutsche Bank filed

a limited objection in the Chapter 15 Proceeding. Doc. 1 at ¶ 73. In its limited objection,

Deutsche Bank argued that the Funds had brought the Chapter 15 Proceeding “to

eliminate entirely [Deutsche Bank’s] right to sue on the [Confirmation Letter] to liquidate

its claims[.]” Doc. 23-13 at ¶ 1. Deutsche Bank and the Funds ultimately agreed to a

settlement of the Chapter 15 Proceeding that preserved Deutsche Bank’s right to pursue

its claims arising under the Confirmation Letter in the Southern District of New York.

Docs. 1 at ¶ 73; Chapter 15 Proceeding, Dkt. 28 at 2 (“notwithstanding anything set forth

herein to the contrary, that any stay or injunction included in or arising out of this Order

. . . shall not apply to (i) any action by [Deutsche Bank] in the . . . Southern District of

New York in connection with, arising from, or relating to the Confirmation Letter”).

        On November 21, 2019, Deutsche Bank filed the instant action for breach of

contract and the implied covenant of good faith and fair dealing, and requested

declaratory judgment that the Confirmation Letter is binding and enforceable. Id. at ¶¶

78-105. In particular, Deutsche Bank alleges that the Funds breached the Confirmation

Letter by refusing to consummate the transaction and refusing to negotiate in good faith.

Id. at ¶¶ 84, 92. Deutsche Bank alleges that the Funds breached the implied covenant of

good faith and fair dealing by filing the Chapter 15 Proceeding in an effort to thwart

Deutsche Bank’s claims. Id. at ¶ 97. On April 1, 2020, the Funds moved to dismiss the

complaint for failure to state a claim. Doc. 22.




                                              10
      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 11 of 25




II.    Legal Standards

       When ruling on a motion to dismiss pursuant to Fed. R. Civ. Pro. 12(b)(6), district

courts are required to accept as true all factual allegations in the complaint and to draw all

reasonable inferences in plaintiff’s favor. Walker v. Schult, 717 F.3d 119, 124 (2d Cir.

2013). However, this requirement does not apply to legal conclusions, bare assertions, or

conclusory allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To satisfy the pleading standard under

Fed. R. Civ. Pro. 8, a complaint must contain sufficient factual matter to state a claim to

relief that is plausible on its face. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

570). Thus, a plaintiff is required to support his claims with sufficient factual allegations

to show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 557).

       On a Rule 12(b)(6) motion, in addition to the complaint, courts “may consider any

written instrument attached to the complaint, statements or documents incorporated into

the complaint by reference, legally required public disclosure documents filed with the

SEC, and documents possessed by or known to the plaintiff and upon which it relied in

bringing the suit.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

2007) (citation omitted).

       Deutsche Bank affixed the Confirmation Letter to the complaint. Doc. 1-1. In

support of its opposition papers, Deutsche Bank filed the Declaration of Andrew W.

Hammond attaching the order of dismissal entered in the Adversary Proceeding, the

verified petition from the Chapter 15 Proceeding, and trade confirmations from the case

captioned Deephaven Distressed Opportunities Tradings, Ltd. v. 3V Capital Master Fund




                                             11
       Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 12 of 25




Ltd., No. 600610/08 (N.Y. Sup. Ct. Jan. 15, 2009). Docs. 27-1 to 27-3. The Funds’

motion to dismiss included the Declaration of Philippe Z. Selendy, which attached court

filings in the Adversary Proceeding, the SIPA Proceeding, the 2011 Action, and the

Chapter 15 Proceeding, the draft PSAs, and other communications referenced in the

complaint. Docs. 23; 23-1 to 23-15. Because each of these documents is the proper

subject of judicial notice, or is integral to the complaint, the Court considers them on this

motion. ATSI Commc’ns., 493 F.3d at 98; Sira v. Morton, 380 F.3d 57, 67 (2d Cir.

2004).

III.     Discussion

         A.     Breach of Contract and Declaratory Judgment (Claims I, II, and IV)

         To assert a claim of breach of contract, plaintiff must sufficiently allege the

existence of an agreement, performance by plaintiff under the agreement, breach of the

agreement by defendant, and resulting damages. Donohue v. Cuomo, 980 F.3d 53, 67 (2d

Cir. 2020). “To create a binding contract, there must be a manifestation of mutual assent

sufficiently definite to assure that the parties are truly in agreement with respect to all

material terms.” Tractebel Energy Mktg. v. AEP Power Mktg., Inc., 487 F.3d 89, 95 (2d

Cir. 2007); see also FCOF UB Sec. LLC v. MorEquity, Inc., 663 F. Supp. 2d 224, 227-28

(S.D.N.Y. 2009). “Ordinarily, where the parties contemplate further negotiations and the

execution of a formal instrument, a preliminary agreement does not create a binding

contract.” Brown v. Cara, 420 F.3d 148, 153 (2d Cir. 2005) (quoting Adjustrite Sys., Inc.

v. GAB Bus. Servs., Inc., 145 F.3d 543, 548 (2d Cir. 1998)). “In some circumstances,

however, preliminary agreements can create binding obligations.” Brown, 420 F.3d at

153 (quoting Adjustrite, 145 F.3d at 548).




                                              12
      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 13 of 25




         Binding preliminary agreements generally fall into two categories: Type I and

Type II. 5 Type I agreements are “fully binding” and occur “when the parties agree on all

the points that require negotiation (including whether to be bound) but agree to

memorialize their agreement in a more formal document.” Vacold LLC v. Cerami, 545

F.3d 114, 124 (2d Cir. 2008) (citation omitted). Parties to a Type I agreement are “fully

bound to carry out the terms of the agreement even if the formal instrument is never

executed.” Id. (quoting Adjustrite, 145 F.3d at 548). A Type I agreement is thus

“preliminary . . . only in the sense that the parties desire a more elaborate formalization of

the agreement.” Bear Stearns, 401 B.R. at 618.

         Type II agreements, on the other hand, are “‘binding only to a certain degree’

because ‘the parties agree on certain major terms, but leave other terms open for further

negotiation.’” Vacold, 545 F.3d at 124 (citing Adjustrite, 145 F.3d at 548). Unlike a

Type I agreement, a Type II agreement “does not commit the parties to their ultimate

contractual objective[.]” Adjustrite, 145 F.3d at 548 (citation omitted). Instead, Type II

agreements obligate the parties “to negotiate the open issues in good faith” to reach their

objective. Id. (citation omitted).

         Deutsche Bank contends that the Confirmation Letter is a binding Type I

agreement committing the Funds to sell their Customer Claims, once allowed, to



5
  In IDT Corp. v. Tyco Grp., the New York Court of Appeals held that while it did not disagree with the
federal courts that apply the Type I/Type II analysis, it did not find that analysis useful. 13 N.Y.3d 209,
213 n.2 (2009). Since IDT, however, the courts in this Circuit have continued to apply the Type I/Type II
framework. See, e.g., NRP Holdings LLC v. City of Buffalo, 916 F.3d 177, 199 n.19 (2d Cir. 2019); SSP
Cap. Partners, LLP v. Mandala, LLC, 402 F. App’x 572, 573 (2d Cir. 2010); Worldwide Servs., Ltd. v.
Bombardier Aerospace Corp., No. 14 Civ. 7343 (ER), 2015 WL 5671724, at *9 n.9 (S.D.N.Y. Sept. 22,
2015); Nat’l Gear & Piston, Inc. v. Cummins Power Sys., LLC, 861 F. Supp. 2d 344, 356 (S.D.N.Y. 2012).
“Accordingly, absent guidance from the Second Circuit or the New York Court of Appeals to the contrary,
this Court will continue to rely on the [Type I/Type II] framework.” Gas Natural, Inc. v. Iberdrola, S.A.,
33 F. Supp. 3d 373, 378 n.1 (S.D.N.Y. 2014).


                                                    13
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 14 of 25




Deutsche Bank. The Funds argue that the Confirmation Letter is actually a Type II

agreement that bound the parties only to the extent of good faith negotiation towards a

final PSA and because the PSA was never finalized, they were under no obligation to sell

the Customer Claims to Deutsche Bank. The Funds further argue that the Customer

Claims becoming allowed was not a condition precedent to the parties’ agreement, but

that Deutsche Bank paying the Trustee was a condition precedent that Deutsche Bank

failed to perform.

           The Court addresses each argument in turn, keeping in mind that courts must

“avoid trapping parties in surprise contractual obligations that they never intended” while

also enforcing and preserving agreements that were intended to be binding. Gas Natural,

33 F. Supp. 3d at 379 (citing Adjustrite, 145 F.3d at 548).

                  i.      Type I Agreement

           When deciding whether an agreement is a Type I agreement, Courts consider four

factors:

           (1) whether there is an expressed reservation of the right not to be bound in the
           absence of a writing;
           (2) whether there has been partial performance of the contract;
           (3) whether all of the terms of the alleged contract have been agreed upon; and
           (4) whether the agreement at issue is the type of contract that is usually committed
           to writing.

Brown, 420 F.3d at 154 (citing Adjustrite, 145 F.3d at 549).

           Reservation. The first factor is often the most important factor and requires the

court to look at the language of the agreement to discern whether there is “explicit

language of commitment or reservation.” Brown, 420 F.3d at 154 (citing Adjustrite, 145

F.3d at 549); see also SSP Cap. Partners, 402 F. App’x at 573 (describing the first factor

as “undoubtedly the most important” factor) (citation omitted).



                                               14
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 15 of 25




       Rather than reserve the right not to be bound, the Confirmation Letter contains

explicit language of commitment. In the very first line of the Confirmation Letter, the

Funds “confirm[]” their “firm, irrevocable and binding agreement” to sell the Claims to

Deutsche Bank at the Purchase Rate. Doc. 1-1 at 1. In Tractebel Energy Mktg., Inc. v.

AEP Power Mktg., Inc., the Second Circuit found that parties intended to be bound where

the agreement expressly stated that it was “binding.” 487 F.3d 95-96. The Second

Circuit further explained that, “a party that does not wish to be bound can very easily

protect itself by not accepting language that indicates a firm commitment or binding

agreement.” Id. (citing Teachers Ins. and Annuity Ass’n of Am. v. Tribune Co., 670 F.

Supp. 491, 499 (S.D.N.Y. 1987)) (alterations omitted). Here, two sophisticated parties

agreed of their own free will to be bound.

       Despite the commitment language in the Confirmation Letter, the Funds argue

that the Confirmation Letter is not binding because it clearly states that “[t]he Transaction

is subject to execution of a Purchase and Sale Agreement[.]” Docs. 1-1 at 2; Doc. 24 at

17. The Funds primarily rely on Bear Stearns Inv. Prods., Inc. v. Hitachi Auto. Prods.

(USA), Inc, where Chief Judge McMahon wrote that, “[o]rdinarily, where the parties

contemplate further negotiations and the execution of a formal instrument, a preliminary

agreement does not create a binding contract.” Bear Stearns, 401 B.R. at 619 (citing

Brown, 420 F.3d at 153). The Bear Stearns Court further held that the exchange of draft

contracts following such an agreement is “strong evidence that the parties intended to

remain unbound pending the execution of formal documentation.” Bear Stearns, 401

B.R. at 619 (citing Reprosystem, B.V. v. SCM Corp., 727 F.2d 257, 262 (2d Cir. 1984)).

However, in Bear Stearns, the parties had not committed any alleged preliminary




                                             15
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 16 of 25




agreement to writing, let alone to a writing with explicit language that it was “binding.”

Bear Stearns, 401 B.R. at 618-19.

       Indeed, the presumption that a preliminary agreement was not intended to be

binding because of a provision providing for the execution of a future agreement is

overcome where, as here, the preliminary agreement contains express indication of

commitment. Arcadian Phosphates, Inc. v. Arcadian Corp., 884 F.2d 69, 73 (2d Cir.

1989). In Teachers Ins. and Annuity Ass’n of Am. v. Tribune Co., while establishing the

Type I/Type II framework, then District Judge Leval explained that, “[a]lthough such

reservations, considered alone, undoubtedly tend to indicate an intention not to be finally

bound, they do not necessarily require that conclusion” and urged “[s]uch terms are not to

be considered in isolation, but in the context of the overall agreement.” 670 F. Supp. at

500. Judge Leval further reasoned that “[s]uch terms are by no means incompatible with

intention to be bound.” Id.

       The Funds further argue that the provision of the Confirmation Letter forbidding

them from continuing negotiations with, and solicitation of, other potential buyers is

evidence that the Confirmation Letter was not intended to be binding. Docs. 1-1 at 2; 24

at 17 n.7. The Funds cite no authority supporting this argument, and the Court finds that,

on balance, this provision supports rather than undermines the parties’ intent to be bound.

       Finally, the Funds argue that the merger and effective date provisions of the draft

PSAs, and the missing terms in the Confirmation Letter, support a finding that the

Confirmation Letter was not intended to be binding. Doc. 24 at 18-19. However, the

PSAs were never executed by the parties and the cases upon which the Funds rely are

inapposite. In both cases, plaintiffs sought to enforce unexecuted agreements.




                                            16
      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 17 of 25




Worldwide Servs., 2015 WL 5671724, at *12 (“the July 2013 Contract and emails sent

and received during and after the Defendant’s Board’s approval of the contract terms are

insufficient to show that the parties intended to be bound in the absence of an executed

agreement.”); Nat’l Gear & Piston, 861 F. Supp. 2d at 357 (“No party argues that the

Agreement has been fully executed, as it remains unsigned”). Not so here, where

Deutsche Bank is seeking to enforce the Confirmation Letter, replete with language of

commitment, which both sophisticated parties executed.

        Accordingly, the first and most important factor weighs in favor of Deutsche

Bank.

        Partial Performance. The parties do not dispute that neither party partially

performed. Doc. 24 at 20. Although partial performance is not given “great

importance[,]” it is considered a good indication that the parties intended for the

agreement to be binding. Bear Stearns, 401 B.R. at 619-20, 626-27. Therefore, the

second factor weighs in favor of the Funds.

        Terms. Noting that the draft PSAs are significantly longer than the Confirmation

Letter, the Funds argue that the Confirmation Letter left several material terms open. 6

Doc. 24 at 19. The Funds further contend that any negotiation following the execution of

the Confirmation Letter is strong evidence that there were open terms. Id. In opposition,

Deutsche Bank argues that the Confirmation Letter contains the essential terms of which

Claims the Funds are selling, the amount of Claims being sold, and the price. Doc. 26 at




6
  The Funds also argue that one material term the parties did not memorialize in the Confirmation Letter is
whether the Remission Claims had to be allowed. Doc. 24 at 19. Because Deutsche Bank has expressly
waived any condition that the Remission Claims be allowed, see supra n. 4, the Court finds this argument
unpersuasive. Moreover, the Funds cite no authority for why lack of such a provision would render the
Confirmation Letter nonbinding with respect to the Customer Claims.


                                                    17
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 18 of 25




13-14. According to Deutsche Bank, any open terms are immaterial. Id. at 14. The

Court agrees with Deutsche Bank.

       In Deephaven Distressed Opportunities Tradings, Ltd. v. 3V Cap. Master Fund

Ltd., the New York Supreme Court found that trade confirmations executed by

sophisticated hedge funds detailing “price, amount, identity of the asset, purchaser name,

seller name” created binding contracts despite proviso that the transaction was subject to

a future agreement. No. 600610/08, 2011 WL 11415362 (N.Y. Sup. Ct. Oct. 27, 2011),

aff’d, 100 A.D.3d 505 (1st Dep’t 2012).

       Moreover, open terms are not dispositive. “[I]f the parties intended to be bound

despite the presence of open terms, ‘courts should not frustrate their achieving that

objective or disappoint legitimately bargained contract expectations[.]’” Vacold, 545

F.3d at 128 (citing Tribune, 670 F. Supp. at 499). Nor is the fact that the parties engaged

in further negotiations dispositive where, as here, the Confirmation Letter explicitly states

it is binding on the parties. Arcadian Phosphates, 884 F.2d at 73.

       The third factor therefore weighs in favor of Deutsche Bank.

       Type of Contract Committed to Writing. Because the Confirmation Letter is

already committed to writing, this factor carries less weight in the Type I analysis. In the

Matter of Application of NAP, Inc., No. 96 Civ. 640 (LLS), 1996 WL 221623, at *5

(S.D.N.Y. May 1, 1996), aff’d sub nom. NAP Inc. v, FRAJAC, 104 F.3d 350 (2d Cir.

1996) (“The customary form factor is less meaningful when the agreement is in writing

(and needs only be reduced to a formal agreement) than when one party is trying to

enforce an oral agreement.”). Although the Funds state that a transaction as complicated

as this one is typically memorialized by a PSA, they cite no authority in support of their




                                             18
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 19 of 25




position. Doc. 24 at 20. The Funds rely solely on Worldwide Servs., 2015 WL 5671724,

at *15. But, in Worldwide Servs., this Court found that the parties had not committed to a

Type I agreement in part because there was no executed written document and the

commitment to buy airplanes would ordinarily be committed to writing. Id. Here, by

contrast, a written instrument memorializing the parties’ intentions does exist.

       “In any event, it is nearly impossible to determine at the motion to dismiss stage

whether a more formal contract would normally be expected under prevailing industry

conditions.” Sawabeh Info. Servs. Co. v. Brody, 832 F. Supp. 2d 280, 307-08 (S.D.N.Y.

2011); FCOF, 663 F. Supp.2d at 231 (“the question of whether it is customary to accord

binding force to a certain type of preliminary agreement is a question of fact to be

determined, in significant part, based on industry custom”). Thus, the fourth factor

weighs in favor of Deutsche Bank.

       Because three of the four factors in the Type I analysis weigh in favor of

Deutsche Bank’s position, and because the first factor carries special weight, the Court

concludes that Deutsche Bank has sufficiently alleged the existence of a binding, Type I

agreement. Because the Court has so found, it need not analyze the Confirmation Letter

under the Type II factors.

               ii.     Conditions Precedent

       New York law defines a condition precedent as “an act or event, other than a

lapse of time, which, unless the condition is excused, must occur before a duty to perform

a promise in the agreement arises.” Bank of New York Mellon Trust Co., N.A. (“BNYM”)

v. Morgan Stanley Mortg. Cap., Inc., 821 F.3d 297, 305 (2d Cir. 2016) (quoting

Oppenheimer & Co., Inc. v. Oppenheim, Appel, Dixon & Co., 86 N.Y.2d 685, 690 (N.Y.




                                            19
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 20 of 25




1995)). Conditions precedent may be express in the parties’ agreement or implied,

constructive conditions that are “imposed by law to do justice.” Oppenheimer, 86

N.Y.2d at 690. Although conditions precedent need not be described with any

“talismanic words[,]” the law requires that they “be expressed in unmistakable language.”

BNYM, 821 F.3d at 305 (citing Oppenheimer, 86 N.Y.2d at 691). Some “tell-tale signs of

a condition precedent” are use of the phrases “if,” “until,” and “unless.” DirectTV Latin

Am., LLC v. RCTV Int’l Corp., 982 N.Y.S.2d 96, 97 (1st Dep’t 2014). Other “linguistic

conventions” signaling a condition precedent include “on condition that,” “provided

that,” “in the event that,” and “subject to.” BNYM, 821 F.3d at 305. When the language

of a purported condition precedent is unclear, courts will interpret it as “a promise or

constructive condition rather than an express condition.” Id. (citing Oppenheimer, 86

N.Y.2d at 691).

       The Funds argue that the Customer Claims being allowed is not a condition

precedent because that condition is neither expressed in clear language nor given a time

frame during which it had to occur. Doc. 24 at 12-14. The Funds further argue that the

Confirmation Letter uses clear condition precedent language with respect to the

agreement being “subject to” execution of a PSA, and in the draft PSAs delineates a

conditions precedent section, but never uses such language with respect to the Customer

Claims being allowed. Id. at 12-13.

       Although the Funds are correct that the Confirmation Letter does not label the

Customer Claims being allowed as a condition precedent, or otherwise offset that

provision with any of the linguistic conventions the case law has described, the

Confirmation Letter still conveys that the Customer Claims being allowed is a condition




                                             20
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 21 of 25




precedent to completing the sale. In the Confirmation Letter, the Funds confirm their

“firm, irrevocable and binding agreement . . . to sell the Claims[.]” Doc. 1-1 at 1. The

Claims are then defined as the “Global Claim” and the “Euro Claim,” which are both

comprised, in relevant part, of “all right, title and interest, whether legal, equitable or

otherwise, in the Allowed claim . . . against” BLMIS. Id. Because the Claims the Funds

committed to selling were expressly defined as allowed, Deutsche Bank has sufficiently

alleged that the Claims being allowed is a condition precedent to its performance.

        While it is also true that the Confirmation Letter does not set a time for

performance, “the law implies a reasonable time.” Savasta v. 470 Newport Assocs., 82

N.Y.2d 763, 765 (N.Y. 1993). “What constitutes a reasonable time for performance

depends upon the facts and circumstances of the particular case.” Id. (citation omitted).

Here, the Adversary Proceeding, which arose from a longstanding and far-reaching Ponzi

scheme, had to be resolved for the Customer Claims to become allowed. The Adversary

Proceeding was pending for ten years before the parties reached a settlement agreement,

and Deutsche Bank and the Funds were in communication regarding this transaction for

eight of those ten years. Whether or not that period is reasonable is “a fact-dependent

inquiry the Court cannot resolve at this stage.” JM Holdings 1 LLC v. Quarters Holding

GmbH, No. 20 Civ. 3480 (JPO), 2021 WL 860516, at *4 (S.D.N.Y. Mar. 8, 2021).

        The Funds also argue that, if the Confirmation Letter is a Type I agreement,

Deutsche Bank breached it by failing to make a payment to the Trustee before the

conclusion of the Adversary Proceeding. Doc. 24 at 24. This argument has no basis in

the language of the Confirmation Letter Deutsche Bank seeks to enforce, and is

exclusively derived from the draft PSAs that were never executed. See, e.g., Doc. 23-10




                                              21
      Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 22 of 25




at § 3(b) (providing that Deutsche Bank fund a “portion of the Purchase Price necessary

to satisfy the Funding Obligations directly to the Trustee”). The Funds reason that

because the Confirmation Letter does not contain a merger clause, it is not integrated and

urges the Court to consider the draft PSAs for the parties’ intent. However, “[t]he

determination of whether a document is fully integrated in the absence of a merger clause

is a highly fact-dependent inquiry” and is therefore not resolvable on a motion to dismiss.

Ohr Somayach/Joseph Tanenbaum Educ. Ctr. v. Farleigh Int’l Ltd., 483 F. Supp. 3d 195,

208 (S.D.N.Y. 2020) (citation omitted). 7

         Accordingly, the Funds’ motion to dismiss Deutsche Bank’s breach of contract

and declaratory judgment claims is denied.

         B.       Breach of the Covenant of Good Faith and Fair Dealing (Claim III)

         Deutsche Bank alleges that the Funds breached the covenant of good faith and fair

dealing by bringing the Chapter 15 Proceeding. Doc. 1 at ¶¶ 94-99. The Funds argue

both that this claim is estopped and, in any event, insufficiently alleged. Docs. 24 at 25;

36 at 10. The Court addresses each argument in turn.

                  i.       Estoppel

         As a preliminary matter, the Court finds that Deutsche Bank is not estopped from

asserting this claim. “The doctrine of judicial estoppel prevents a party from asserting a

claim in a legal proceeding that is inconsistent with a claim taken by that party in a

previous proceeding.” New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (citation

omitted). Estoppel “protect[s] the integrity of the judicial process by prohibiting parties



7
  To the extent the Funds argue that the draft PSAs indicate the parties intended that payment of the
Trustee was a condition precedent of the transaction, the Court notes that the most recent draft provided,
the August 25 PSA, does not categorize this provision as a condition precedent. Doc. 23-10 at § 3(b).


                                                     22
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 23 of 25




from deliberately changing positions according to the exigencies of the moment.”

Adelphia Recovery Trust v. Goldman, Sachs & Co., 748 F.3d 110, 116 (2d Cir. 2014)

(quoting New Hampshire, 532 U.S. at 749-50). Although application of estoppel requires

analyzing the “specific factual context[]” and is “not reducible to any general formulation

of principle[,]” courts consider whether the party’s prior and current positions are

inconsistent, whether a court adopted the party’s earlier position, and whether the party

would gain an unfair advantage or otherwise prejudice the opposing party if not estopped.

New Hampshire, 532 U.S. at 750-51. Where the party’s earlier position is not adopted by

a court, it “poses little threat to judicial integrity.” Id. at 751. Courts enforce estoppel

when “the enforcement of the rights of one party would work an injustice upon the other

party due to the latter’s justifiable reliance upon the former’s words or conduct.”

Kosakow v. New Rochelle Radiology Assocs., P.C., 274 F.3d 706, 725 (2d Cir. 2001).

Whether to apply estoppel is “ultimately a question of fact.” Id.

        Because Deutsche Bank had objected that the Funds had acted in bad faith in the

Chapter 15 Proceeding, and ultimately withdrew its objection, the Funds argue that

Deutsche Bank’s breach of the implied covenant claim is estopped. Doc. 24 at 25. Even

assuming withdrawal of an objection is equivalent to taking an inconsistent position to

the instant matter, no prior court has adopted Deutsche Bank’s argument either way.

There is, therefore, little risk that judicial integrity will be tarnished by this Court

entertaining this claim. Moreover, the Funds have pointed to no discernible prejudice

from Deutsche Bank’s actions. In fact, Deutsche Bank alleged that their settlement

agreement preserved Deutsche Bank’s right to bring this action. Doc. 1 at ¶ 73; Chapter

15 Proceeding, Dkt. 28 at 2 (“notwithstanding anything set forth herein to the contrary,




                                               23
     Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 24 of 25




that any stay or injunction included in or arising out of this Order . . . shall not apply to

(i) any action by [Deutsche Bank] in the . . . Southern District of New York in connection

with, arising from, or relating to the Confirmation Letter”).

        Deutsche Bank’s implied covenant claim is therefore not estopped.

                ii.     Sufficiency of Deutsche Bank’s Allegations

        Implicit in every contract under New York law is a duty of good faith and fair

dealing. Benihana of Tokyo, LLC v. Angelo, Gordon & Co., L.P., 259 F. Supp. 3d 16, 37

(S.D.N.Y. 2017) (citation omitted). The covenant requires that each party “not

intentionally and purposely do anything to prevent the other party from carrying out the

agreement on his part.” Id. (citation omitted). In other words, the covenant mandates

that “neither party shall do anything which will have the effect of destroying or injuring

the right of the other party to receive the fruits of the contract.” Id. (citation omitted).

        Deutsche Bank sufficiently alleges that the Funds acted in bad faith by filing the

Chapter 15 Proceeding. Specifically, Deutsche Bank alleges that the Funds purposefully

kept Deutsche Bank out of negotiations of the Settlement Agreement to resolve the

Adversary Proceeding, did not inform Deutsche Bank that they intended to file the

Chapter 15 Proceeding, and filed the Chapter 15 Proceeding to gain a tactical advantage

over Deutsche Bank to keep Deutsche Bank from acquiring the Customer Claims. Doc. 1

at ¶¶ 91, 97. In support of its position, Deutsche Bank cites the Funds’ verified petition

in the Chapter 15 Proceeding, which alleged that Deutsche Bank “may now attempt to

resurrect the [Confirmation Letter], based on the increase in value of [the Funds’]




                                              24
       Case 1:19-cv-10823-ER Document 40 Filed 03/26/21 Page 25 of 25




Customer Claims.” 8 Doc. 27-3 at ¶ 29.

         In their motion, the Funds argue that the parties had merely reached an impasse,

and they brought the Chapter 15 Proceeding to ensure the orderly administration of the

estate. Doc. 24 at 21, 25. These are factual disputes that cannot be resolved at this stage

of the litigation. Evercrete Corp. v. H-Cap Ltd., 429 F. Supp. 2d 612, 625 (S.D.N.Y.

2006) (declining to resolve a factual dispute on a motion to dismiss).

         Accordingly, the Funds’ motion to dismiss Deutsche Bank’s implied covenant of

good faith and fair dealing claim is denied.

IV.      Conclusion

         For all of these reasons, the Funds’ motion to dismiss is denied. The parties are

directed to appear for a status conference on April 21, 2021 at 10 a.m. using the

following conference call information: (877) 411-9748; Access Code: 3029857#.

         The Clerk is respectfully directed to terminate the motion, Doc. 22.



      SO ORDERED.

Dated:      March 26, 2021
            New York, New York

                                                                      _______________________
                                                                       Edgardo Ramos, U.S.D.J.




8
  Although parties are not bound by prior inconsistent allegations, which are controvertible, that hardly
prevents the Court from considering them. In re Parmalat Sec. Litig., 421 F. Supp. 2d 703, 713 (S.D.N.Y.
2006).


                                                   25
